Case 18-62821-sms            Doc 19       Filed 10/26/18 Entered 10/26/18 11:24:39                     Desc Main
                                          Document     Page 1 of 4




   IT IS ORDERED as set forth below:



   Date: October 26, 2018
                                                                 _________________________________

                                                                              Sage M. Sigler
                                                                       U.S. Bankruptcy Court Judge

 ________________________________________________________________


                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE: JENNIFER DAWN DUMESTRE                                           )        CHAPTER 13
                                                                        )
                                                                        )        CASE NO. 18-62821-sms
------------------------------------------------------------------------------------------------------------------
STAR PRESTON HILLS LLC, D/B/A                                           )
PRESTON HILLS AT MILL CREEK APARTMENTS )
                                                                        )
          Movant,                                                       )
vs.                                                                     )
                                                                        )
JENNIFER DAWN DUMESTRE                                                  )
                                                                        )        CONTESTED MATTER
          Debtors,                                                      )
vs.                                                                     )
                                                                        )
MARY IDA TOWNSON,                                                       )
                                                                        )
          Chapter 13 Trustee.                                           )

                                                     ORDER


          Movant Star Preston Hills, LLC, d/b/a Preston Hills at Mill Creek Apartments filed a

filed a Motion for Relief from Automatic Stay on September 17, 2018 (Document No. 15)
Case 18-62821-sms        Doc 19    Filed 10/26/18 Entered 10/26/18 11:24:39          Desc Main
                                   Document     Page 2 of 4


(“Motion”) regarding rental property located at 2910 Buford Drive, NE, Apartment 1501,

Buford, GA 30519 (“The Premises”). The Motion was set for hearing on October 16, 2018 at

which time the Debtor appeared but had no opposition to said Motion. The Court having

considered the Motion and entire record, it is hereby,

        IT IS ORDERED that the Motion is GRANTED: the automatic stay of 11 U.S.C. §

362 is modified to allow Movant to pursue all available state law remedies to recover possession

of the Premises, including prosecuting any pending dispossessory action or filing a new

dispossessory action in the appropriate state court forum.

        IT IS FURTHER ORDERED that Movants request for a waiver of Bankruptcy Rule

4001(a)(3) is DENIED.

                                    END OF DOCUMENT

(Signatures on Next Page)
Case 18-62821-sms      Doc 19    Filed 10/26/18 Entered 10/26/18 11:24:39   Desc Main
                                 Document     Page 3 of 4




ORDER PRESENTED BY:


/s/ David R. Passino
David R. Passino
Attorney for Movant
State Bar No. 565848
11180 State Bridge Road, Suite 301
Alpharetta, GA 30022
770-783-2219


NO OPPOSITION BY:


/s/ K. Edward Safir (Signed by David R. Passino with express permission)
K. Edward Safir
Chapter 13 Trustee’s Office
State Bar No. 622149
Suite 2200
191 Peachtree Street, NE
Atlanta, GA 30303-1740
Case 18-62821-sms       Doc 19   Filed 10/26/18 Entered 10/26/18 11:24:39   Desc Main
                                 Document     Page 4 of 4


DISTRIBUTION LIST



Mary Ida Townson
Chapter 13 Trustee
Suite 2200
191 Peachtree Street, NE
Atlanta, GA 30303-1740

Jennifer Dawn Dumestre
2910 Buford Drive, NE
Apartment 1501
Buford, GA 30519

Darrell L. Burrow
Burrow & Associates
Building A, Suite 100
2280 Satellite Boulevard,
Duluth, GA 30097

David R. Passino
11180 State Bridge Road
Suite 301
Alpharetta, GA 30022
